Collins, J.
Plaintiffs were the consignors, one Colwell the consignee, and defendant the common carrier, of a piano shipped from Minneapolis to Anoka over its line of railway. When the instrument was delivered to defendant for carriage its agent gave the usual bill of lading to plaintiffs, and this was immediately transmitted by them to Colwell, the consignee. Soon after its arrival at Anoka, and before Colwell had the opportunity to remove it from the depot, the piano was destroyed by fire. Thereupon Colwell made a claim upon defendant for its value, producing the bill of lading and an invoice, from which it appeared that he had purchased the piano from plaintiffs, and had partly paid for the same. The fact was that the sale to Colwell was conditional, a written contract having been made that the title to the instrument should remain in plaintiffs until Colwell paid for it in full, and a copy of this contract had been duly filed in the office of the proper city clerk a few days before the fire, in compliance with the provisions of the statute. 1878 G. S. eh. 39, §§ 15, etc. Defendant had no actual knowledge of this, and had not been advised in any manner as to plaintiffs’ claim upon the piano, when, in settlement of Colwell’s demand, it paid to him its full value.
It is thoroughly settled that if no other facts appear the consignee, and not the consignor, of property delivered to a common carrier must be considered its owner. Benjamin v. Levy, 39 Minn. 11, (38 N. W. Rep. 702.) The legal presumption is that, upon the delivery *348of goods to a common carrier, the title thereto vests in the consignee, and this presumption the carrier has a right to rely upon, in the absence of express notice from the consignor to the contrary. The carrier, therefore, has the right to settle with the consignee in case the property is lost, stolen, or destroyed. Seammon v. Wells, Fargo & Co., 84 Cal. 311, (24 Pac. Rep. 284;) Pennsylvania Co. v. Holderman, 69 Ind. 18; 2 Amer. & Eng. Enc. Law, pp. 810, 811, and cases cited in notes. Again, upon the stipulated facts, Colwell had a special property in the instrument, and as a special owner could recover its full value from the defendant. Chamberlain v. West, 37 Minn. 54, (33 N. W. Rep. 114.) See, also, Jellett v. St. Paul, M. & M. Ry. Co., 30 Minn. 265, (15 N. W. Rep. 237;) Brown v. Shaw, 51 Minn. 266, (53 N. W. Rep. 633;) Marsden v. Cornell, 62 N. Y. 215; Boston & M. R. Co. v. Warrior Mower Co., 76 Me. 260; White v. Webb, 15 Conn. 305. Counsel for respondents do not take issue upon these propositions, but insist that, on the filing of a copy of the conditional contract of sale, as before stated, defendant carrier had notice that their clients retained title to the property, and was bound by such notice. The statutes (sections 15, •etc., supra) have no application. They were enacted for the benefit .and protection of the parties therein mentioned, namely, creditors of the vendee, subsequent purchasers, and mortgagees in good faith, and the well-established rules of law fixing defendant’s liability as a •common carrier were in no manner affected by the provisions therein contained.
Order reversed.
(Opinion published 53 N. W. Rep. 714.)